Citation Nr: 1620125	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable disability rating for seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Baltimore, Maryland Department of Veterans Affairs Regional Office (RO).  

The November 2008 rating decision also granted increased ratings for service-connected degenerative disc disease of the lumbar spine and the cervical spine, assigning effective dates of June 10, 2008 for the grants of the higher ratings.  In the relevant notice of disagreement, the Veteran also disagreed with the effective dates assigned for those ratings.  However, in his April 2011 substantive appeal the Veteran specifically limited his appeal to the issue of an increased rating for service-connected seborrheic dermatitis, abandoning the effective date issues.  The Board acknowledges that the Veteran's representative submitted an April 2016 brief which includes the effective date issues; however, as those issues are no longer on appeal, the Board does not have jurisdiction over them and they will not be discussed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided. 

The Veteran contends that he is entitled to a compensable rating for his service-connected seborrheic dermatitis.  The evidence of record shows that the Veteran was last afforded a VA examination for his dermatitis in June 2008, nearly 8 years ago, and as such the Board cannot confidently say that the June 2008 examination represents a current picture of the severity of the Veteran's disability.  Further, the VA treatment notes of record document that the Veteran's treatment protocol has involved topical corticosteroids.  Therefore, a new VA examination is necessary in order to determine the current severity of the Veteran's seborrheic dermatitis and to document his historical corticosteroid use, topical and oral.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current severity of his seborrheic dermatitis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should note the percentage of both exposed and total body area affected by the Veteran's seborrheic dermatitis.  The examiner should additionally indicate whether the Veteran currently uses any systemic treatment for his seborrheic dermatitis, including topical or oral corticosteroids or immunosuppressive drugs, and if so the duration/frequency of such treatment.  The examiner should also comment on any noted non-corticosteroid treatment.

The examiner should also address the medical evidence that shows the Veteran has used topical corticosteroids during the period on appeal and should specify whether this use constitutes "constant or near-constant" use.

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




